Citation Nr: 1627224	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 9, 2012 for a 100 percent disability rating for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1985 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a September 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating effective August 1, 2008.  The Veteran appealed his 50 percent rating.  In an August 2012 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective January 9, 2012.  In a statement from the Veteran received by the RO in November 2012, he indicated that he disagreed with the effective date assigned for this 100 percent disability rating.    

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Prior to adjudicating the Veteran's claim, a remand is required to attempt to obtain VA medical records, private medical records, and Social Security Administration (SSA) records.

By way of history, the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) was first denied in an April 2006 unappealed rating decision.  On August 1, 2008, the RO received the Veteran's request to reopen his claim for service connection for PTSD, and in a September 2009 rating decision, the RO granted service connection and assigned a 50 percent disability rating.  The Veteran disagreed with the assigned rating in December 2009 and the RO continued the assigned 50 percent rating in a March 2010 rating decision.  In September 2010, the Veteran requested reconsideration of that decision, and in June 2011 the RO continued the assigned 50 percent rating.  In January 2012, the Veteran again requested reconsideration of the assigned rating and in an August 2012 rating decision, the RO increased the Veteran's disability rating to 100 percent effective January 9, 2012.  In a November 2012 notice of disagreement, the Veteran indicated he felt the 100 percent rating should go back to August 1, 2008, the date he first filed his claim and the effective date for his grant of service connection.  The Veteran is correct that his claim has been pending since it was received by the RO on August 1, 2008, and therefore, the Board will consider whether an effective date earlier than January 9, 2012 is warranted for the Veteran's 100 percent disability rating for PTSD.

Following a thorough review of the evidence of record, the Board finds that not all of the Veteran's VA treatment records for the period on appeal in question are associated with the evidence of record.  During the period on appeal, the Veteran has sought treatment with the Durham VA Medical Center (VAMC), the Raleigh Community Based Outpatient Center (CBOC), and the Washington, D.C. VAMC.  The VA treatment records associated with the Veteran's electronic claims file in VBMS and Virtual VA are for sporadic dates of treatment.  It is unclear if records are missing from the evidence before the Board or if the Veteran merely did not seek treatment with VA for months at a time.  For example, there are no VA treatment records from any facility associated with the evidence of record from June 2012 to January 2013, despite the fact that the evidence reflects the Veteran sought regular medical treatment with VA providers.  Accordingly, to ensure completeness of all medical evidence necessary to fairly adjudicate the Veteran's claim, a request for an electronic version of all of the Veteran's VA treatment records from all VA Healthcare Systems must be made and all records received must be associated with the electronic record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In an April 2013 statement, the Veteran indicated that the SSA determined he was totally and permanently disabled due to his service-connected PSTD.  These records are directly relevant to the Veteran's pending claim yet have not been requested.  Accordingly, on remand, these records must be obtained and associated with the evidence of record.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the Veteran submitted a signed authorization to VA in May 2009 to obtain his private treatment records from Psychological Consulting Services from April 2009 to the present, and in May 2009, the RO sent a single request for those records.  A September 2009 deferred rating decision notes that the letter to Psychological Consulting Services was returned as undeliverable because the wrong street address was used; however, the evidence of record does not reflect that the RO resent a request to the correct address and there are no treatment notes from Psychological Consulting Services associated with the evidence of record.  With regard to private records, VA has a duty to make an initial request for records and, if the records are not received, at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1) (2015).  In the case at hand, VA only requested records from this private provider on one occasion, and failed to make a second request even after being put on notice that the request was returned as undeliverable because it was sent to the wrong address.  On remand, a new medical authorization must be sent to the Veteran and reasonable efforts to obtain the Veteran's private medical records must be made.  If those records are unable to be obtained, the Veteran must be notified in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).

While the Veteran has made a claim for a 100 percent disability rating and has claimed he is "permanently and totally" disabled due to his PTSD, he has not claimed to be unemployable or indicated he is unable to work altogether due to his PSTD.  The evidence of record reflects he continues to work at the United States Postal Service and that he has had to take additional leave under the Family Medical and Leave Act, which he states is due to his PSTD.  The Board finds it is expected that the Veteran's PSTD causes some level of occupational impairment, particularly given his 50 percent and 100 percent disability ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that a less than total disability rating in itself is recognition that occupational capabilities are impaired).  The schedular rating criteria are intended to compensate for considerable periods of time lost from work.  See 38 C.F.R. § 4.1.  With the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a veteran from securing or maintaining substantially gainful employment.  See VAOGCPREC 5-2005 (Nov. 25, 2005).  Given the foregoing, the Board finds that the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has not been raised by the record and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim only when it is raised by the record).

While this case is in remand status, development to obtain any additional outstanding medical records pertinent to the claim also should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

Specifically, the RO or AMC must send the Veteran a letter requesting that he complete and return a medical authorization for Psychological Consulting Services to allow the RO or AMC to attempt to obtain those records in accordance with VA regulations.  38 C.F.R. § 3.159(c)(1).

Regardless of the Veteran's response to that letter, the RO or AMC must request:

* All VA treatment records from the Durham VAMC;

* All VA treatment records from the Raleigh CBOC;

* All VA treatment records from the Washington, D.C. VAMC; and

* The Veteran's Social Security Administration records.

All attempts to obtain the above-identified records must be documented in the claims file.  If the RO or AMC is unable to obtain any of the identified records, the Veteran must be notified in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).

2.  The RO or the AMC should also undertake any other development it deems to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

